Citation Nr: 1721737	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  16-06 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a coccyx injury, including degenerative disc disease of the lumbosacral spine (low back disability), and, if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral ankle sprain (bilateral ankle condition), and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and P.O.
ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied reopening the Veteran's claims for service connection for a low back disability and bilateral ankle sprain.

The Veteran testified at a Travel Board hearing in January 2017 before the undersigned Veterans Law Judge (VLJ) of the Board.  A copy of the transcript is of record.  In addition, the Board held the record open for 90 days to allow the Veteran to submit additional medical treatment records, which he did in February, March and April 2017.


FINDINGS OF FACT

1. An unappealed February 2013 Board decision considered and denied the Veteran's claims of entitlement to service connection for a low back disability and bilateral ankle condition.

2. The additional evidence submitted or otherwise obtained since that February 2013 Board decision is neither cumulative or redundant of the evidence previously of record and considered in that decision and relates to unestablished facts necessary raise a reasonable possibility of substantiating these claims.

3. Resolving all doubt in the Veteran's benefit, his low back and bilateral ankle disabilities are related to active duty.
CONCLUSIONS OF LAW

1. The February 2013 Board decision, which denied entitlement to service connection for a low back disability and a bilateral ankle sprain, is final.  38 U.S.C.A. § 7104 (West 2014).

2. New and material evidence has been received since the February 2013 Board decision denying service connection for a low back disability and a bilateral ankle sprain and, thus, the claims are reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4. The criteria for entitlement to service connection for a bilateral ankle condition have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New & Material Claims

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening".  The Court emphasized that the post-VCAA versions of this regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

In this instance, the Veteran's claims for service connection for a low back disability and bilateral ankle sprain were denied in an unappealed February 2013 Board decision that concluded these disabilities were not etiologically related to his active military service.  In April 2013, the Veteran filed a petition to reopen his claims for a low back disability and bilateral ankle sprain. 

The relevant evidence of record at the time of the February 2013 Board decision included the following:  service treatment records (STRs), indicating that the Veteran was treated from April 20 to 30, 1962, at the medical clinic at Fort Ord, but no further information regarding that treatment; the Veteran's statements that treatment at Fort Ord related to the basketball injury; lay statements that the Veteran sustained injury to his back and ankles from the basketball injury; post-service medical treatment records, showing that the Veteran was diagnosed degenerative disc disease of the lumbar spine and bilateral ankle osteoarthritis; an August 2007 medical opinion letter from Dr. L.G. that the Veteran's bilateral ankle condition was possibly related to the basketball injury in service; and a June 2011 VA examination report and September 2012 addendum opinion in which the examiner concluded that it was less likely as not that the Veteran's low back disability and bilateral ankle condition were not related to his active duty service because he was only seen once in service, did not complain of these disabilities at his November 1964 separation examination and following separation the Veteran worked as a mechanic for 30 years.  Based on this evidence, the Board concluded that these disabilities were not related to service.  This February 2013 Board decision is final.  38 U.S.C.A. § 7104 (West 2014).

Since the February 2013 Board decision, the pertinent evidence that has been received is a private medical opinion letter dated March 2013 from his treating physician, Dr. W.B.G., opining that it was possible that the injury in 1962 could be causing the Veteran's chronic ankle pain.  In addition, at the January 2017 Board hearing, the Veteran testified that the examiner who conducted the VA examination in June 2011 and authored the September 2012 addendum opinion mistakenly noted that the Veteran was a mechanic when in fact he worked as an accountant at an auto repair company.  Moreover, a January 2017 independent evaluation report in which Dr. D.G. stated that it was well documented that strain and sprain type injuries to the spine caused post-traumatic osteoarthritis, and in the Veteran's case, the degree of posttraumatic pathology was more severe.  As a whole, this recently submitted evidence is new and material.  In this regard, the Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claims.  Accordingly, reopening of the claims for entitlement to service connection for a low back disability and bilateral ankle condition is in order.

II. Service Connection

Since the Board has reopened the Veteran's claims for low back disability and bilateral ankle condition, the question that remains is whether they are related to his active service. 

The Court has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2016). But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  Arthritis is one such condition.

The Veteran's STRs show that at his January 1962 entrance examination, the clinician, at that time, noted that the Veteran had sustained a minor back injury at age 7 but that he was treated by a chiropractor and did not have and sequelae (residuals).  He was ultimately found qualified for entrance into the military.  As mentioned above already, there was indication that he was treated from April 20 to 30, 1962, at the medical clinic at Fort Ord, but details surrounding this treatment are unavailable.  At his November 1964 separation examination, there was no objective medical evidence reflecting any back or ankle disability.

The relevant evidence of record, however, includes statements not only from the Veteran, but also lay statements from fellow service members that also witnessed the in-service basketball injury, subsequent treatment and the resulting disabilities.  The Board concludes that the Veteran is competent to report when he first experienced symptoms of back and bilateral ankle pain and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that assertion.  In addition, the Board also finds the lay statements of record and testimony of P.O. to be competent and credible.

Also of record, is an August 2007 letter from Dr. L.G., a physician at the VA Outpatient Clinic where the Veteran is treated, stating that she was treated the Veteran for arthritis of the ankles and tailbone.  She also stated that, given his history of bilateral ankle sprains and injuries in service, it was very possible that his arthritis was a product of those injuries in service.  She based this opinion on her experience as a health care provider.  

The Veteran had a VA joints examination in June 2011 and, as mentioned, the examiner provided an addendum opinion in September 2012 as a supplement to his findings during that examination.  He determined the Veteran's current coccyx, low back and bilateral ankle conditions are unrelated to his military service - and, in particular, to the claimed injury.   His rationale was that the Veteran was seen once in service, in 1962, and did not have any additional treatment for these disabilities.  This examiner also noted the Veteran did not complain of these disabilities during his separation examination.  Additionally, following separation from service he had worked for 30 years as a mechanic.

Contrarily, in his March 2013 medical opinion letter, Dr. W.B.G. opined that it was likely that the injury in 1962 could be causing the chronic ankle pain.  He recounted the Veteran's statements that while serving in the military in 1962, he sustained injuries while playing basketball.  In particular, the Veteran recalled that he jumped up for the ball and came down with toes pointing in a downward direction.  He stated that upon impact of his feet, there was an inversion injury of both ankles causing him to collapse and fall backwards.  Dr. W.B.G. explained that with these types of injuries, scar tissue develops from ligamentous ruptures along with cartilaginous and subchondral bone damage that can cause a chronic inflammatory condition in the ankles that worsens with age.  He, therefore, concluded that it was likely that the injury in 1962 could be causing the chronic ankle pain.

Moreover, the relevant evidence of record includes the January 2017 independent evaluation report in which Dr. D.G. stated that it was well documented that strain and sprain type injuries to the spine caused posttraumatic osteoarthritis, and in the Veteran's case, the degree of posttraumatic pathology was more severe.  

Consequently, there is disagreement amongst those who have commented concerning whether the Veteran's low back disability and bilateral ankle condition are related to service, specifically the 1962 basketball injury.  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, however, nor is "definite" or "obvious" etiology; instead, this posited correlation need only be an "as likely as not" possibility.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

While the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Dr. L.G., the VA examiner, Dr. W.B.G  and Dr. D.G. are competent medical authorities who had access to the pertinent facts at issue in this case, that is, the Veteran's history of low back and bilateral ankle disabilities.  The VA examiner concluded that it was less likely as not that the Veteran's low back and bilateral ankle disabilities were not related to his active duty service because he was only seen once in service, did not complain of these disabilities at his November 1964 separation examination and following separation, the Veteran worked as a mechanic for 30 years.  As the Board noted above, the Veteran testified that he was not a mechanic but an accountant at an auto body company.  So part of the VA examiner's opinion is based on a mistaken fact.

On the contrary, considering the opinions of Dr. L.G., Dr. W.B.G. and DR. D.G., as a whole, support the Veteran's contentions that his low back and bilateral ankle disabilities are the result of the in-service basketball injuries.  In sum, Dr. L.G. diagnosed the Veteran with arthritis of the ankles and tailbone.  While her opinion was couched in speculative terms that these disabilities were related to the claimed incident, Dr. W.B.G. and Dr. D.G. provided the medical explanation necessary to link the current disabilities to the injuries sustained in service.  The Board, therefore, affords more weight to these medical opinions of record.

Resolving doubt in favor of the Veteran, the Board finds that service connection for a low back disability and bilateral ankle condition is warranted.  The Veteran has the claimed disabilities and the evidence of record demonstrates that the Veteran sustained a basketball injury in service that resulted in his current low back and bilateral ankle disabilities.  Therefore, in light of the above, the Board will resolve doubt in favor of the Veteran and grant the claims for service connection for a low back disability and bilateral ankle condition.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

The petitions to reopen the claims for entitlement to service connection for a low back disability and bilateral ankle condition are granted.

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a bilateral ankle condition is granted.




_____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


